Simmons, Justice.
This case has been tried three times before a jury, and upon each trial a verdict was returned in favor of the plaintiff'. The presiding judge granted a new trial from the first verdict, and upon the second verdict, refused to grant a new trial, and the case was brought here by bill of exceptions, and this court granted a new *804trial. 80 Ga. 602. After the third verdict, the judge who presided resigned, and another judge was appointed' in his place, and the latter granted a third new trial. The plaintiff excepted and brought the case here.
The main question argued here was whether there was sufficient evidence to support the verdict, and it was agreed by counsel for the plaintiff and defendant that if, upon a review of the whole case, this court, should think that the evidence was sufficient to authorize a verdict before any jury, the judgment should be reversed and the litigation ended. We have read the evidence sent up in the record several times, and had an abstract of it made upon the leading facts in the case, and after a careful review of the evidence and of this abstract, we think there was sufficient evidence to authorize the court to charge as complained of in the several grounds of - the motion, and sufficient evidence to authorize a jury to find for the plaintiff.-
There is no material error of law in the other grounds of the motion which would authorize the court to set aside a third verdict; and believing that there is sufficient evidence to authorize the finding of the jury, we will put an end to this long litigation by reversing the judgment of the trial judge granting a third new trial. Judgment reversed.